Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,867,602. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims of the application are to be found in claims of the patent. The difference between claims of the application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application. It has been held that the generic invention is “anticipated” by the “species”. See in re Goodman, 29 USPOQ2d 2010 (Fed. Cir. 1993). Since claims of the application are anticipated by claims of the patent, they are not patentably distinct.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,420,540. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims of the application are to be found in claims of the patent. The difference between claims of the application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application. It has been held that the generic invention is “anticipated” by the “species”. See in re Goodman, 29 USPOQ2d 2010 (Fed. Cir. 1993). Since claims of the application are anticipated by claims of the patent, they are not patentably distinct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchok et al. (8,096,945) herein “Buchok” in view of Miller et al. (2014/0371536) herein “Miller”.
With respect to claims 1, 11, 17, Buchok discloses an illuminated surgical retractor (100) comprising a blade (132) having first and second opposing surfaces, as best seen in FIG.4a, a handle (134) extending in a first direction at an angle from a proximal end of the blade, an illumination assembly (160) comprising at least one direct light source (164), the illumination assembly being permanently attached to the retractor, as best seen in FIG.12, wherein the first surface of the blade faces away from the first direction, as best seen in fig.4a, and the illumination assembly includes a cover (138) as best seen in FIGS.11,12, partially enclosing the at least one light source and being permanently attached to the first surface of the blade.
It is noted that Buchok teaches all the limitations, except for the light source positioned to directly emit light toward a distal end of the handle, as claimed by applicant. However, in similar art, Miller, as best seen in FIGS.1-4, and as set forth in paras[0024,0040,0062] provides the evidences of the use of at least one direct light source (15) positioned to directly emit light toward a distal end of the blade.
Therefore, given the teaching of Miller, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Buchok, as 
With respect to claims 2-10, 12-16, 18-21, the above combination discloses the blade and the handle are integrally molded, as best seen in FIG.4a, the blade includes a curved portion forming the proximal end of the blade wherein the handle extends from the curved portion, as best seen in FIGS. 4a, 11, 12. The illumination assembly is permanently attached to the curved portion of the blade, as best seen in FIGS.1,2 of Miller. The illumination assembly does not include a light diffusion device or pipe, and wherein the at least one light source emits light toward a distal end of the blade, as best seen in FIGS.1-4 of Miller. The illumination assembly further includes at least one battery (166) and an activation device (165) for energizing the light source, wherein the cover (138) of the illumination assembly and the first surface of the blade enclose the at least one battery, as best seen in FIG.12. The activation device comprises a removable tab “switch” (165) extending from an opening in the cover of the illumination assembly, as best seen in FIGS.10A-C.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8,088,066		1-2012		Grey et al.
Grey discloses an illuminator with tabs for connecting the illumination device to the blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        March 8, 2021